Exhibit 10.3

 

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

(AS AMENDED THROUGH AUGUST 8, 2008)

 

SECTION 1.

DEFINITIONS

 

As used herein, the following terms shall have the meanings indicated below:

 

(a)                                  “Administrator” shall mean the Board of
Directors of the Company (herein after referred to as the “Board”), or one or
more Committees appointed by the Board, as the case may be.

 

(b)                                 “Affiliate(s)” shall mean a Parent or
Subsidiary of the Company.

 

(c)                                  “Award” shall mean any grant of an Option,
Restricted Stock or Restricted Stock Unit Award, Stock Appreciation Right or
Performance Award.

 

(d)                                 “Committee” shall mean a Committee of two or
more directors who shall be appointed by and serve at the pleasure of the Board.
To the extent necessary for compliance with Rule 16b-3, or any successor
provision, each of the members of the Committee shall be a “non-employee
director.”  Solely for purposes of this Section 1(d), “non-employee director”
shall have the same meaning as set forth in Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended.

 

(e)                                  The “Company” shall mean Broadwind
Energy, Inc., a Delaware corporation.

 

(f)                                    “Fair Market Value” as of any date shall
mean (i) if such stock is listed on the Nasdaq Global Market, Nasdaq Capital
Market, or an established stock exchange, the price of such stock at the close
of the regular trading session of such market or exchange on such date, as
reported by The Wall Street Journal or a comparable reporting service, or, if no
sale of such stock shall have occurred on such date, on the next date on which
there was a sale of stock; (ii) if such stock is not so listed on the Nasdaq
Global Market, Nasdaq Capital Market, or an established stock exchange, the
average of the closing “bid” and “asked” prices quoted by the OTC Bulletin
Board, the National Quotation Bureau, or any comparable reporting service on
such date or, if there are no quoted “bid” and “asked” prices on such date, on
the next date for which there are such quotes; or (iii) if such stock is not
publicly traded as of such date, the per share value as determined by the Board,
or the Committee, in its sole discretion by applying principles of valuation
with respect to the Company’s Common Stock.

 

(g)                                 The “Internal Revenue Code” or “Code” is the
Internal Revenue Code of 1986, as amended from time to time.

 

(h)                                 “Option” means an incentive stock option or
nonqualified stock option granted pursuant to the Plan.

 

--------------------------------------------------------------------------------


 

(i)                                     “Parent” shall mean any corporation
which owns, directly or indirectly in an unbroken chain, fifty percent (50%) or
more of the total voting power of the Company’s outstanding stock.

 

(j)                                     The “Participant” means (i) a key
employee or officer of the Company or any Affiliate to whom an incentive stock
option has been granted pursuant to Section 9; (ii) a consultant or advisor to,
or director, key employee or officer, of the Company or any Affiliate to whom a
nonqualified stock option has been granted pursuant to Section 10; (iii) a
consultant or advisor to, or director, key employee or officer, of the Company
or any Affiliate to whom a Restricted Stock or Restricted Stock Unit Award has
been granted pursuant to Section 11; (iv) a consultant or advisor to, or
director, key employee or officer, of the Company or any Affiliate to whom a
Performance Award has been granted pursuant to Section 12; or (v) a consultant
or advisor to, or director, key employee or officer, of the Company or any
Affiliate to whom a Stock Appreciation Right has been granted pursuant to
Section 13.

 

(k)                                  “Performance Award” shall mean any
Performance Shares or Performance Units granted pursuant to Section 12 hereof.

 

(l)                                     “Performance Objective(s)” shall mean
one or more performance objectives established by the Administrator, in its sole
discretion, for Awards granted under this Plan. Performance Objectives may
include, but shall not be limited to, any one, or a combination of, (i) revenue,
(ii) net income, (iii) earnings per share, (iv) return on equity, (v) return on
assets, (vi) increase in revenue, (vii) increase in share price or earnings,
(viii) return on investment, or (ix) increase in market share, in all cases
including, if selected by the Administrator, threshold, target and maximum
levels.

 

(m)                               “Performance Period” shall mean the period,
established at the time any Performance Award is granted or at any time
thereafter, during which any Performance Objectives specified by the
Administrator with respect to such Performance Award are to be measured.

 

(n)                                 “Performance Share” shall mean any grant
pursuant to Section 12 hereof of an Award, which value, if any, shall be paid to
a Participant by delivery of shares of Common Stock of the Company upon
achievement of such Performance Objectives during the Performance Period as the
Administrator shall establish at the time of such grant or thereafter.

 

(o)                                 “Performance Unit” shall mean any grant
pursuant to Section 12 hereof of an Award, which value, if any, shall be paid to
a Participant by delivery of cash upon achievement of such Performance
Objectives during the Performance Period as the Administrator shall establish at
the time of such grant or thereafter.

 

(p)                                 The “Plan” means the Broadwind Energy, Inc.
2007 Equity Incentive Plan, as amended hereafter from time to time, including
the form of Agreements as they may be modified by the Administrator from time to
time.

 

2

--------------------------------------------------------------------------------


 

(q)                                 “Restricted Stock Award” shall mean any
grant of restricted shares of Stock of the Company pursuant to Section 11
hereof.

 

(r)                                    “Restricted Stock Unit Award” shall mean
any grant of restricted stock units pursuant to Section 11 hereof.

 

(s)                                  “Stock,” “Option Stock” or “Common Stock”
shall mean the common stock, $0.001 par value of the Company reserved for
Options and Awards pursuant to this Plan.

 

(t)                                    “Stock Appreciation Right” shall mean a
grant pursuant to Section 13 hereof.

 

(u)                                 A “Subsidiary” shall mean any corporation of
which fifty percent (50%) or more of the total voting power of the Company’s
outstanding Stock is owned, directly or indirectly in an unbroken chain, by the
Company.

 

SECTION 2.

PURPOSE

 

The purpose of the Plan is to promote the success of the Company and its
Affiliates by facilitating the employment and retention of competent personnel
and by furnishing incentive to officers, directors, employees, consultants, and
advisors upon whose efforts the success of the Company and its Affiliates will
depend to a large degree.

 

It is the intention of the Company to carry out the Plan through the granting of
Options which will qualify as “incentive stock options” under the provisions of
Section 422 of the Internal Revenue Code, or any successor provision, pursuant
to Section 9 of this Plan; through the granting of “nonqualified stock options”
pursuant to Section 10 of this Plan; through the granting of Restricted Stock or
Restricted Stock Unit Awards pursuant to Section 11 of this Plan; through the
granting of Performance Awards pursuant to Section 12 of this Plan; and through
the granting of Stock Appreciation Rights pursuant to Section 13 of this Plan.
Adoption of this Plan shall be and is expressly subject to the condition of
approval by the stockholders of the Company within twelve (12) months before or
after the adoption of the Plan by the Board. Any incentive stock options granted
after adoption of the Plan by the Board shall be treated as nonqualified stock
options if stockholder approval is not obtained within such twelve-month period.

 

SECTION 3.

EFFECTIVE DATE OF PLAN

 

The Plan shall be effective as of the date of adoption by the Board, subject to
approval by the stockholders of the Company as required in Section 2.

 

3

--------------------------------------------------------------------------------


 

SECTION 4.

ADMINISTRATION

 

The Plan shall be administered by the Board or by a Committee which may be
appointed by the Board from time to time to administer the Plan (hereinafter
collectively referred to as the “Administrator”). Except as otherwise provided
herein, the Administrator shall have all of the powers vested in it under the
provisions of the Plan, including but not limited to exclusive authority to
determine, in its sole discretion, whether an Award shall be granted; the
individuals to whom, and the time or times at which, Awards shall be granted;
the number of shares subject to each Award; the option price, if any; and the
performance criteria, if any, and any other terms and conditions of each Award.
The Administrator shall have full power and authority to administer and
interpret the Plan, to make and amend rules, regulations and guidelines for
administering the Plan, to prescribe the form and conditions of the respective
agreements evidencing each Award (which may vary from Participant to
Participant), and to make all other determinations necessary or advisable for
the administration of the Plan. The Administrator’s interpretation of the Plan,
and all actions taken and determinations made by the Administrator pursuant to
the power vested in it hereunder, shall be conclusive and binding on all parties
concerned.

 

No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan. In the event the Board appoints a Committee as provided hereunder, any
action of the Committee with respect to the administration of the Plan shall be
taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.

 

SECTION 5.

PARTICIPANTS

 

The Administrator shall from time to time, at its discretion and without
approval of the stockholders, designate those employees, officers, directors,
consultants, and advisors of the Company or of any Affiliate to whom Awards
shall be granted under this Plan; provided, however, that consultants or
advisors shall not be eligible to receive Awards hereunder unless such
consultant or advisor renders bona fide services to the Company or any Affiliate
and such services are not in connection with the offer or sale of securities in
a capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities. The Administrator may grant
additional Awards under this Plan to some or all Participants then holding
Awards, or may grant Awards solely or partially to new Participants. In
designating Participants, the Administrator shall also determine the number of
shares to be optioned or awarded to each such Participant and the performance
criteria applicable to each Performance Award. The Administrator may from time
to time designate individuals as being ineligible to participate in the Plan.

 

4

--------------------------------------------------------------------------------


 

SECTION 6.

STOCK

 

The Stock to be issued under this Plan shall consist of authorized but unissued
shares of Common Stock. Three million five hundred thousand (3,500,000) shares
of Common Stock shall be reserved and available for Awards under the Plan;
provided, however, that the total number of shares reserved for Awards under
this Plan shall be subject to adjustment as provided in Section 14 of the Plan;
and provided, further, that all shares reserved and available under the Plan
shall constitute the maximum aggregate number of shares of Stock that may be
issued through incentive stock options. The following shares of Stock shall
continue to be reserved and available for Awards granted pursuant to the Plan:
(i) any outstanding Award that expires for any reason, (ii) any portion of an
outstanding Option or Stock Appreciation Right that is terminated prior to
exercise, (iii) any portion of an Award that is terminated prior to the lapsing
of the risks of forfeiture on such Award, (iv) shares of Common Stock used to
pay the exercise price under any Award, (v) shares of Common Stock used to
satisfy any tax withholding obligation attributable to any Award, whether such
shares are withheld by the Company or tendered by the Participant, and
(vi) shares of Stock covered by an Award to the extent the Award is settled in
cash.

 

SECTION 7.

DURATION OF PLAN

 

Incentive stock options may be granted pursuant to the Plan from time to time
during a period of ten (10) years from the effective date as defined in
Section 3. Other Awards may be granted pursuant to the Plan from time to time
after the effective date of the Plan and until the Plan is discontinued or
terminated by the Administrator.

 

SECTION 8.

PAYMENT

 

Participants may pay for shares upon exercise of Options granted pursuant to
this Plan with cash, personal check, certified check or, if approved by the
Administrator in its sole discretion, previously-owned shares of the Company’s
Common Stock, or any combination thereof. Any stock so tendered as part of such
payment shall be valued at such stock’s then Fair Market Value, or such other
form of payment as may be authorized by the Administrator. The Administrator
may, in its sole discretion, limit the forms of payment available to the
Participant and may exercise such discretion any time prior to the termination
of the Option granted to the Participant or upon any exercise of the Option by
the Participant. “Previously-owned shares” means shares of the Company’s Common
Stock which the Participant has owned for at least six (6) months prior to the
exercise of the Option, or for such other period of time as may be required by
generally accepted accounting principles.

 

With respect to payment in the form of Common Stock of the Company, the
Administrator may require advance approval or adopt such rules as it deems
necessary to assure

 

5

--------------------------------------------------------------------------------


 

compliance with Rule 16b-3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.

 

SECTION 9.

TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS

 

Each incentive stock option granted pursuant to this Section 9 shall be
evidenced by a written incentive stock option agreement (the “Option
Agreement”). The Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Option Agreement shall comply
with and be subject to the following terms and conditions:

 

(a)                                  Number of Shares and Option Price. The
Option Agreement shall state the total number of shares covered by the incentive
stock option. Except as permitted by Code Section 424(a), or any successor
provision, the option price per share shall not be less than one hundred percent
(100%) of the per share Fair Market Value of the Common Stock on the date the
Administrator grants the Option; provided, however, that if a Participant owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of its Parent or any Subsidiary, the
option price per share of an incentive stock option granted to such Participant
shall not be less than one hundred ten percent (110%) of the per share Fair
Market Value of the Company’s Common Stock on the date of the grant of the
Option. The Administrator shall have full authority and discretion in
establishing the option price and shall be fully protected in so doing.

 

(b)                                 Term and Exercisability of Incentive Stock
Option. The term during which any incentive stock option granted under the Plan
may be exercised shall be established in each case by the Administrator. Except
as permitted by Code Section 424(a), in no event shall any incentive stock
option be exercisable during a term of more than ten (10) years after the date
on which it is granted; provided, however, that if a Participant owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of its Parent or any Subsidiary, the
incentive stock option granted to such Participant shall be exercisable during a
term of not more than five (5) years after the date on which it is granted.

 

The Option Agreement shall state when the incentive stock option becomes
exercisable and shall also state the maximum term during which the Option may be
exercised. In the event an incentive stock option is exercisable immediately,
the manner of exercise of the Option in the event it is not exercised in full
immediately shall be specified in the Option Agreement. The Administrator may
accelerate the exercisability of any incentive stock option granted hereunder
which is not immediately exercisable as of the date of grant.

 

(c)                                  Nontransferability. No incentive stock
option shall be transferable, in whole or in part, by the Participant other than
by will or by the laws of descent and distribution. During the Participant’s
lifetime, the incentive stock option may be exercised only by the Participant.
If the Participant shall attempt any transfer of any incentive stock option
granted under the Plan during

 

6

--------------------------------------------------------------------------------


 

the Participant’s lifetime, such transfer shall be void and the incentive stock
option, to the extent not fully exercised, shall terminate.

 

(d)                                 No Rights as Stockholder. A Participant (or
the Participant’s successor or successors) shall have no rights as a stockholder
with respect to any shares covered by an incentive stock option until the date
the Participant is recorded on the stock transfer books of the Company as the
owner of the Stock. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such transfer is
actually recorded (except as otherwise provided in Section 14 of the Plan).

 

(e)                                  Withholding. The Company or its Affiliate
shall be entitled to withhold and deduct from future wages of the Participant
all legally required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s exercise of an
incentive stock option or a “disqualifying disposition” of shares acquired
through the exercise of an incentive stock option as defined in Code
Section 421(b). In the event the Participant is required under the Option
Agreement to pay the Company, or make arrangements satisfactory to the Company
respecting payment of, such withholding and employment-related taxes, the
Administrator may, in its discretion and pursuant to such rules as it may adopt,
require the Participant to satisfy such obligation, in whole or in part, by
delivering shares of the Company’s Common Stock or by electing to have the
Company withhold Common Stock otherwise issuable to the Participant as a result
of the exercise of the incentive stock option. Such shares shall have a Fair
Market Value equal to the minimum required tax withholding, based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income resulting from
such exercise. In no event may the Company or any Affiliate withhold shares
having a Fair Market Value in excess of such statutory minimum required tax
withholding. The Participant’s election to deliver shares or to have shares
withheld for this purpose shall be made on or before the date the incentive
stock option is exercised or, if later, the date that the amount of tax to be
withheld is determined under applicable tax law. Such election shall be approved
by the Administrator and otherwise comply with such rules as the Administrator
may adopt to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.

 

(f)                                    Other Provisions. The Option Agreement
authorized under this Section 9 shall contain such other provisions as the
Administrator shall deem advisable. Any such Option Agreement shall contain such
limitations and restrictions upon the exercise of the Option as shall be
necessary to ensure that such Option will be considered an “incentive stock
option” as defined in Section 422 of the Internal Revenue Code or to conform to
any change therein.

 

SECTION 10.

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS

 

Each nonqualified stock option granted pursuant to this Section 10 shall be
evidenced by a written nonqualified stock option agreement (the “Option
Agreement”). The Option

 

7

--------------------------------------------------------------------------------


 

Agreement shall be in such form as may be approved from time to time by the
Administrator and may vary from Participant to Participant; provided, however,
that each Participant and each Option Agreement shall comply with and be subject
to the following terms and conditions:

 

(a)                                  Number of Shares and Option Price. The
Option Agreement shall state the total number of shares covered by the
nonqualified stock option. Unless otherwise determined by the Administrator, the
option price per share shall be one hundred percent (100%) of the per share Fair
Market Value of the Common Stock on the date the Administrator grants the
Option.

 

(b)                                 Term and Exercisability of Nonqualified
Stock Option. The term during which any nonqualified stock option granted under
the Plan may be exercised shall be established in each case by the
Administrator. The Option Agreement shall state when the nonqualified stock
option becomes exercisable and shall also state the maximum term during which
the Option may be exercised. In the event a nonqualified stock option is
exercisable immediately, the manner of exercise of the Option in the event it is
not exercised in full immediately shall be specified in the Option Agreement.
The Administrator may accelerate the exercisability of any nonqualified stock
option granted hereunder which is not immediately exercisable as of the date of
grant.

 

(c)                                  Transferability. A nonqualified stock
option shall be transferable, in whole or in part, by the Participant by will or
by the laws of descent and distribution. In addition, the Administrator may, in
its sole discretion, permit the Participant to transfer any or all nonqualified
stock options to any member of the Participant’s “immediate family” as such term
is defined in Rule 16a-1(e) promulgated under the Securities Exchange Act of
1934, or any successor provision, or to one or more trusts whose beneficiaries
are members of such Participant’s “immediate family” or partnerships in which
such family members are the only partners; provided, however, that the
Participant cannot receive any consideration for the transfer and such
transferred nonqualified stock option shall continue to be subject to the same
terms and conditions as were applicable to such nonqualified stock option
immediately prior to its transfer.

 

(d)                                 No Rights as Stockholder. A Participant (or
the Participant’s successor or successors) shall have no rights as a stockholder
with respect to any shares covered by a nonqualified stock option until the date
the Participant is recorded on the stock transfer books of the Company as the
owner of the Stock. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such transfer is
actually recorded (except as otherwise provided in Section 14 of the Plan).

 

(e)                                  Withholding. The Company or its Affiliate
shall be entitled to withhold and deduct from future wages of the Participant
all legally required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s exercise of a
nonqualified stock option. In the event the Participant is required under the
Option Agreement to pay the Company, or make arrangements satisfactory to the
Company respecting payment of, such withholding and employment-related taxes,
the Administrator may, in its discretion and pursuant to such rules as it may
adopt, require the Participant to satisfy such obligation, in whole or in part,
by delivering shares of the Company’s Common Stock or by electing to have the
Company withhold Common Stock otherwise issuable to the Participant as a result
of the

 

8

--------------------------------------------------------------------------------


 

exercise of the nonqualified stock option. Such shares shall have a Fair Market
Value equal to the minimum required tax withholding, based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income resulting from
such exercise. In no event may the Company or any Affiliate withhold shares
having a Fair Market Value in excess of such statutory minimum required tax
withholding. The Participant’s election to deliver shares or to have shares
withheld for this purpose shall be made on or before the date the nonqualified
stock option is exercised or, if later, the date that the amount of tax to be
withheld is determined under applicable tax law. Such election shall be approved
by the Administrator and otherwise comply with such rules as the Administrator
may adopt to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.

 

(f)                                    Other Provisions. The Option Agreement
authorized under this Section 10 shall contain such other provisions as the
Administrator shall deem advisable.

 

SECTION 11.

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

 

Each Restricted Stock Award or Restricted Stock Unit Award granted pursuant to
the Plan shall be evidenced by a written restricted stock/restricted stock unit
agreement (the “Restricted Stock Agreement” or “Restricted Stock Unit
Agreement,” as the case may be). The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall be in such form as may be approved from time to time
by the Administrator and may vary from Participant to Participant; provided,
however, that each Participant and each Restricted Stock Agreement or Restricted
Stock Unit Agreement shall comply with and be subject to the following terms and
conditions:

 

(a)                                  Number of Shares. The Restricted Stock
Agreement or Restricted Stock Unit Agreement shall state the total number of
shares of Stock covered by the Restricted Stock/Restricted Stock Unit Award.

 

(b)                                 Risks of Forfeiture. The Restricted Stock
Agreement or Restricted Stock Unit Agreement shall set forth the risks of
forfeiture or vesting conditions, if any, including risks of forfeiture or
vesting conditions based on Performance Objectives, which shall apply to the
shares of Stock covered by the Restricted Stock/Restricted Stock Unit Award, and
shall specify the manner in which such risks of forfeiture shall lapse or
vesting conditions shall vest. The Administrator may, in its sole discretion and
to the extent permitted by applicable tax and securities laws and regulations,
accelerate the date on which the risks of forfeiture shall lapse or vesting
conditions shall vest, but only with respect to those shares of Stock which are
restricted as of the effective date of the acceleration.

 

(c)                                  Issuance of Shares; Rights as Stockholder.

 

(i)                                     With respect to a Restricted Stock
Award, the Company shall cause to be issued a stock certificate representing
such shares of Stock in the

 

9

--------------------------------------------------------------------------------


 

Participant’s name, and shall deliver such certificate to the Participant;
provided, however, that the Company shall place a legend on such certificate
describing the risks of forfeiture and other transfer restrictions set forth in
the Participant’s Restricted Stock Agreement and providing for the cancellation
and return of such certificate if the shares of Stock subject to the Restricted
Stock Award are forfeited. Until the risks of forfeiture have lapsed or the
shares subject to such Restricted Stock Award have been forfeited, the
Participant shall be entitled to vote the shares of Stock represented by such
stock certificate and shall receive all dividends attributable to such shares,
but the Participant shall not have any other rights as a stockholder with
respect to such shares.

 

(ii)                                  With respect to a Restricted Stock Unit
Award, as the vesting conditions on the Restricted Stock Units are satisfied,
the Administrator shall cause to be issued one or more stock certificates in the
Participant’s name and shall deliver such certificates to the Participant in
satisfaction of such Restricted Stock Units. Until the vesting conditions on the
Restricted Stock Units are satisfied, the Participant shall not be entitled to
vote any shares of stock which may be acquired through the Restricted Stock
Units, shall not receive any dividends attributable to such shares, and shall
not have any other rights as a stockholder with respect to such shares.

 

(d)                                 Withholding Taxes. The Company or its
Affiliate shall be entitled to withhold and deduct from future wages of the
Participant all legally required amounts necessary to satisfy any and all
withholding and employment-related taxes attributable to the Participant’s
Restricted Stock/Restricted Stock Unit Award. In the event the Participant is
required under the Restricted Stock Agreement or Restricted Stock Unit Agreement
to pay the Company or its Affiliate, or make arrangements satisfactory to the
Company or its Affiliate respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its discretion and pursuant
to such rules as it may adopt, permit the Participant to satisfy such
obligations, in whole or in part, by delivering shares of Common Stock,
including shares of Stock received pursuant to the Restricted Stock/Restricted
Stock Unit Award on which the risks of forfeiture have lapsed. Such shares shall
have a Fair Market Value equal to the minimum required tax withholding, based on
the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from the lapsing of the risks of forfeiture on such Restricted
Stock/Restricted Stock Unit. In no event may the Participant deliver shares
having a Fair Market Value in excess of such statutory minimum required tax
withholding. The Participant’s election to deliver shares of Common Stock for
this purpose shall be made on or before the date that the amount of tax to be
withheld is determined under applicable tax law. Such election shall be approved
by the Administrator and otherwise comply with such rules as the Administrator
may adopt to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.

 

(e)                                  Nontransferability. No Restricted
Stock/Restricted Stock Unit Award shall be transferable, in whole or in part, by
the Participant, other than by will or by the laws of descent and distribution,
prior to the date the risks of forfeiture described in the Restricted Stock

 

10

--------------------------------------------------------------------------------


 

Agreement or Restricted Stock Unit Agreement have lapsed. If the Participant
shall attempt any transfer of any Restricted Stock/Restricted Stock Unit Award
granted under the Plan prior to such date, such transfer shall be void and the
Restricted Stock/Restricted Stock Unit Award shall terminate.

 

(f)                                    Other Provisions. The Restricted Stock
Agreement or Restricted Stock Unit Agreement authorized under this Section 11
shall contain such other provisions as the Administrator shall deem advisable.

 

SECTION 12.

PERFORMANCE AWARDS

 

Each Performance Award granted pursuant to this Section 12 shall be evidenced by
a written performance award agreement (the “Performance Award Agreement”). The
Performance Award Agreement shall be in such form as may be approved from time
to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Performance Award Agreement
shall comply with and be subject to the following terms and conditions:

 

(a)                                  Awards. Performance Awards in the form of
Performance Units or Performance Shares may be granted to any Participant in the
Plan. Performance Units shall consist of monetary awards which may be earned or
become vested in whole or in part if the Company or the Participant achieves
certain Performance Objectives established by the Administrator over a specified
Performance Period. Performance Shares shall consist of shares of Stock or other
Awards denominated in shares of Stock that may be earned or become vested in
whole or in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance Period.

 

(b)                                 Performance Objectives, Performance Period
and Payment. The Performance Award Agreement shall set forth:

 

(i)                                     the number of Performance Units or
Performance Shares subject to the Performance Award, and the dollar value of
each Performance Unit;

 

(ii)                                  one or more Performance Objectives
established by the Administrator;

 

(iii)                               the Performance Period over which
Performance Units or Performance Shares may be earned or may become vested;

 

(iv)                              the extent to which partial achievement of the
Performance Objectives may result in a payment or vesting of the Performance
Award, as determined by the Administrator; and

 

11

--------------------------------------------------------------------------------


 

(v)                                 the date upon which payment of Performance
Units will be made or Performance Shares will be issued, as the case may be, and
the extent to which such payment or the receipt of such Performance Shares may
be deferred.

 

(c)                                  Withholding Taxes. The Company or its
Affiliates shall be entitled to withhold and deduct from future wages of the
Participant all legally required amounts necessary to satisfy any and all
withholding and employment-related taxes attributable to the Participant’s
Performance Award. In the event the Participant is required under the
Performance Award Agreement to pay the Company or its Affiliates, or make
arrangements satisfactory to the Company or its Affiliates respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, require the Participant
to satisfy such obligations, in whole or in part, by delivering shares of the
Company’s Common Stock or by electing to have the Company withhold shares of
Common Stock otherwise issuable to Participant as a result of the grant of
Performance Shares. Such shares shall have a Fair Market Value equal to the
minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes. In no event
may the Participant deliver shares having a Fair Market Value in excess of such
statutory minimum required tax withholding. The Participant’s election to
deliver shares or to have shares withheld for this purpose shall be made on or
before the date that the amount of tax to be withheld is determined under
applicable tax law. Such election shall be approved by the Administrator and
otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b-3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.

 

(d)                                 Nontransferability. No Performance Award
shall be transferable, in whole or in part, by the Participant, other than by
will or by the laws of descent and distribution. If the Participant shall
attempt any transfer of any Performance Award granted under the Plan, such
transfer shall be void and the Performance Award shall terminate.

 

(e)                                  No Rights as Stockholder. A Participant (or
the Participant’s successor or successors) shall have no rights as a stockholder
with respect to any shares covered by a Performance Award until the date
Participant is recorded on the stock transfer books of the Company as the owners
of the shares. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such transfer is
actually recorded (except as otherwise provided in Section 14 of the Plan).

 

(f)                                    Other Provisions. The Performance Award
Agreement authorized under this Section 12 shall contain such other provisions
as the Administrator shall deem advisable.

 

SECTION 13.

STOCK APPRECIATION RIGHTS

 

Each Stock Appreciation Right granted pursuant to this Section 13 shall be
evidenced by a written stock appreciation right agreement (the “Stock
Appreciation Right Agreement”). The

 

12

--------------------------------------------------------------------------------


 

Stock Appreciation Right Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Stock Appreciation Right
Agreement shall comply with and be subject to the following terms and
conditions:

 

(a)                                  Awards. A Stock Appreciation Right shall
entitle the Participant to receive, upon exercise, cash, shares of Stock, or any
combination thereof, having a value equal to the excess of (i) the Fair Market
Value of a specified number of shares of Stock on the date of such exercise,
over (ii) a specified exercise price. Unless otherwise determined by the
Administrator, the specified exercise price shall not be less than 100% of the
Fair Market Value of such shares of Stock on the date of grant of the Stock
Appreciation Right. A Stock Appreciation Right may be granted independent of or
in tandem with a previously or contemporaneously granted Option.

 

(b)                                 Term and Exercisability. The term during
which any Stock Appreciation Right granted under the Plan may be exercised shall
be established in each case by the Administrator. The Stock Appreciation Right
Agreement shall state when the Stock Appreciation Right becomes exercisable and
shall also state the maximum term during which such Stock Appreciation Right may
be exercised. In the event a Stock Appreciation Right is exercisable
immediately, the manner of exercise of such Stock Appreciation Right in the
event it is not exercised in full immediately shall be specified in the Stock
Appreciation Right Agreement. The Administrator may accelerate the
exercisability of any Stock Appreciation Right granted hereunder which is not
immediately exercisable as of the date of grant.

 

(c)                                  Withholding Taxes. The Company or its
Affiliate shall be entitled to withhold and deduct from future wages of the
Participant all legally required amounts necessary to satisfy any and all
withholding and employment-related taxes attributable to the Participant’s Stock
Appreciation Right. In the event the Participant is required under the Stock
Appreciation Right to pay the Company or its Affiliate, or make arrangements
satisfactory to the Company or its Affiliate respecting payment of, such
withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, permit the Participant to
satisfy such obligations, in whole or in part, by delivering shares of Common
Stock or by electing to have the Company withhold Common Stock issuable to
Participant as a result of the exercise of the Stock Appreciation Right. Such
shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant’s election to deliver shares of Common
Stock for this purpose shall be made on or before the date that the amount of
tax to be withheld is determined under applicable tax law. Such election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities Exchange Act of 1934, if applicable.

 

(d)                                 Nontransferability. No Stock Appreciation
Right shall be transferable, in whole or in part, by the Participant, other than
by will or by the laws of descent and distribution. If the

 

13

--------------------------------------------------------------------------------


 

Participant shall attempt any transfer of any Stock Appreciation Right granted
under the Plan, such transfer shall be void and the Stock Appreciation Right
shall terminate.

 

(e)                                  No Rights as Stockholder. A Participant (or
the Participant’s successor or successors) shall have no rights as a stockholder
with respect to any shares covered by a Stock Appreciation Right until the date
of the issuance of a stock certificate evidencing such shares. No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property), distributions or other rights for which the
record date is prior to the date such stock certificate is actually issued
(except as otherwise provided in Section 14 of the Plan).

 

(f)                                    Other Provisions. The Stock Appreciation
Right Agreement authorized under this Section 13 shall contain such other
provisions as the Administrator shall deem advisable, including but not limited
to any restrictions on the exercise of the Stock Appreciation Right which may be
necessary to comply with Rule 16b-3 of the Securities Exchange Act of 1934, as
amended.

 

SECTION 14.

RECAPITALIZATION, SALE, MERGER, EXCHANGE

OR LIQUIDATION

 

In the event of an increase or decrease in the number of shares of Common Stock
resulting from a stock dividend, stock split, reverse split, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company, the Administrator may, in its sole discretion,
adjust the number of shares of Stock reserved under Section 6 hereof, the number
of shares of Stock covered by each outstanding Award, and, if applicable, the
price per share thereof to reflect such change. Additional shares which may
become covered by the Award pursuant to such adjustment shall be subject to the
same restrictions as are applicable to the shares with respect to which the
adjustment relates.

 

Unless otherwise provided in the agreement evidencing an Award, in the event of
an acquisition of the Company through: the sale of substantially all of the
Company’s assets and the consequent discontinuance of its business; an
acquisition of 50% or more of the total combined voting power of all classes of
securities of the Company; or a merger, consolidation, exchange, reorganization,
reclassification, extraordinary dividend, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend or otherwise
(collectively referred to as a “transaction”), the Administrator may provide for
one or more of the following:

 

(a)                                  the equitable acceleration of the
exercisability of any outstanding Options or Stock Appreciation Rights, the
vesting and payment of any Performance Awards, or the lapsing of the risks of
forfeiture on any Restricted Stock Awards;

 

(b)                                 the complete termination of this Plan, the
cancellation of outstanding Options or Stock Appreciation Rights not exercised
prior to a date specified by the Board (which date shall give Participants a
reasonable period of time in which to exercise such Option or Stock

 

14

--------------------------------------------------------------------------------


 

Appreciation Right prior to the effectiveness of such transaction), the
cancellation of any Performance Award and the cancellation of any Restricted
Stock Awards for which the risks of forfeiture have not lapsed;

 

(c)                                  that Participants holding outstanding
Options and Stock Appreciation Rights shall receive, with respect to each share
of Stock subject to such Option or Stock Appreciation Right, as of the effective
date of any such transaction, cash in an amount equal to the excess of the Fair
Market Value of such Stock on the date immediately preceding the effective date
of such transaction over the price per share of such Options or Stock
Appreciation Rights; provided that the Board may, in lieu of such cash payment,
distribute to such Participants shares of Common Stock of the Company or shares
of stock of any corporation succeeding the Company by reason of such
transaction, such shares having a value equal to the cash payment herein;

 

(d)                                 that Participants holding outstanding
Restricted Stock Awards and Performance Share Awards shall receive, with respect
to each share of Stock subject to such Awards, as of the effective date of any
such transaction, cash in an amount equal to the Fair Market Value of such Stock
on the date immediately preceding the effective date of such transaction;
provided that the Board may, in lieu of such cash payment, distribute to such
Participants shares of Common Stock of the Company or shares of stock of any
corporation succeeding the Company by reason of such transaction, such shares
having a value equal to the cash payment herein;

 

(e)                                  the continuance of the Plan with respect to
the exercise of Options or Stock Appreciation Rights which were outstanding as
of the date of adoption by the Board of such plan for such transaction and the
right to exercise such Options and Stock Appreciation Rights as to an equivalent
number of shares of stock of the corporation succeeding the Company by reason of
such transaction;

 

(f)                                    the continuance of the Plan with respect
to Restricted Stock Awards for which the risks of forfeiture have not lapsed as
of the date of adoption by the Board of such plan for such transaction and the
right to receive an equivalent number of shares of stock of the corporation
succeeding the Company by reason of such transaction; and

 

(g)                                 the continuance of the Plan with respect to
Performance Awards and, to the extent applicable, the right to receive an
equivalent number of shares of stock of the corporation succeeding the Company
by reason for such transaction.

 

The Administrator may condition any acceleration of exercisability or other
right to which Participant is not entitled upon any additional agreements from
Participant, including, without limitation, a Participant agreeing to additional
restrictive covenants (e.g., confidentiality, noncompetition, non-solicitation,
non-circumvention, etc.) and Participant agreeing to continue to perform
services for the Company, a successor or purchaser of all or any portion of the
Company’s business or related assets for substantially the same base salary for
a period of up to six months.

 

The Administrator may restrict the rights of or the applicability of this
Section 14 to the extent necessary to comply with Section 16(b) of the
Securities Exchange Act of 1934, the Internal

 

15

--------------------------------------------------------------------------------


 

Revenue Code or any other applicable law or regulation. The grant of an Award
pursuant to the Plan shall not limit in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge, exchange or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

 

SECTION 15.

INVESTMENT PURPOSE

 

No shares of Stock shall be issued pursuant to the Plan unless and until there
has been compliance, in the opinion of Company’s counsel, with all applicable
legal requirements, including without limitation, those relating to securities
laws and stock exchange listing requirements. As a condition to the issuance of
Stock to Participant, the Administrator may require Participant to (a) represent
that the shares of Stock are being acquired for investment and not resale and to
make such other representations as the Administrator shall deem necessary or
appropriate to qualify the issuance of the shares as exempt from the Securities
Act of 1933 and any other applicable securities laws, and (b) represent that
Participant shall not dispose of the shares of Stock in violation of the
Securities Act of 1933 or any other applicable securities laws.

 

As a further condition to the grant of any Option or the issuance of Stock to
Participant, Participant agrees to the following:

 

(a)                                  In the event the Company advises
Participant that it plans an underwritten public offering of its Common Stock in
compliance with the Securities Act of 1933, as amended, and the
underwriter(s) seek to impose restrictions under which certain stockholders may
not sell or contract to sell or grant any option to buy or otherwise dispose of
part or all of their stock purchase rights of the Common Stock underlying
Awards, Participant will not, for a period not to exceed 180 days from the
prospectus, sell or contract to sell or grant an option to buy or otherwise
dispose of any Option granted to Participant pursuant to the Plan or any of the
underlying shares of Common Stock without the prior written consent of the
underwriter(s) or its representative(s).

 

(b)                                 In the event the Company makes any public
offering of its securities and determines in its sole discretion that it is
necessary to reduce the number of issued but unexercised stock purchase rights
so as to comply with any state’s securities or Blue Sky law limitations with
respect thereto, the Board of Directors of the Company shall have the right
(i) to accelerate the exercisability of any Option and the date on which such
Option must be exercised, provided that the Company gives Participant prior
written notice of such acceleration, and (ii) to cancel any Options or portions
thereof which Participant does not exercise prior to or contemporaneously with
such public offering.

 

(c)                                  In the event of a transaction (as defined
in Section 14 of the Plan), Participant will comply with Rule 145 of the
Securities Act of 1933 and any other restrictions imposed under other applicable
legal or accounting principles if Participant is an “affiliate” (as defined in
such

 

16

--------------------------------------------------------------------------------


 

applicable legal and accounting principles) at the time of the transaction, and
Participant will execute any documents necessary to ensure compliance with such
rules.

 

The Company reserves the right to place a legend on any stock certificate issued
in connection with an Award pursuant to the Plan to assure compliance with this
Section 15.

 

SECTION 16.

AMENDMENT OF THE PLAN

 

The Administrator may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 14, shall
impair the terms and conditions of any Award which is outstanding on the date of
such revision or amendment to the material detriment of the Participant without
the consent of the Participant. Notwithstanding the foregoing, no such revision
or amendment shall (i) materially increase the number of shares subject to the
Plan except as provided in Section 14 hereof, (ii) change the designation of the
class of employees eligible to receive Awards, (iii) decrease the price at which
Options may be granted, or (iv) materially increase the benefits accruing to
Participants under the Plan without the approval of the stockholders of the
Company if such approval is required for compliance with the requirements of any
applicable law or regulation. Furthermore, the Plan may not, without the
approval of the stockholders, be amended in any manner that will cause incentive
stock options to fail to meet the requirements of Section 422 of the Internal
Revenue Code.

 

SECTION 17.

NO OBLIGATION TO EXERCISE OPTION

 

The granting of an Option shall impose no obligation upon the Participant to
exercise such Option. Further, the granting of an Award hereunder shall not
impose upon the Company or any Affiliate any obligation to retain the
Participant in its employ for any period.

 

17

--------------------------------------------------------------------------------